885 So.2d 408 (2004)
Nancy M. KEMMET, Appellant,
v.
Alvin Ray KEMMET, Jr., Appellee.
No. 1D04-1056.
District Court of Appeal of Florida, First District.
October 15, 2004.
*409 Georgia Thomas, Fort Walton Beach, for Appellant.
Michael T. Webster, Shalimar, for Appellee.
PER CURIAM.
In this appeal from a final judgment of dissolution of marriage, the wife seeks review of the amount of permanent periodic alimony awarded (including a provision requiring an automatic reduction of the amount when she starts receiving the 49 percent of the husband's future military retirement pay she was awarded), and the failure to order that the husband pay any portion of her attorney's fees and costs. Because the trial court did not make the findings of fact mandated by section 61.08(1), Florida Statutes (2003), regarding the amount of alimony it awarded and we are unable to divine from the record how it arrived at the amount (which appears somewhat low), we reverse the alimony award and remand for the required findings. The trial court may also reconsider the amount awarded, should it conclude that its previous determination was erroneous. In the event it decides to award a different amount following remand, it will be necessary for the trial court to revisit the scheme of equitable distribution, including the provision regarding automatic reduction of alimony upon commencement of payment of the husband's retirement benefits. (We leave the latter provision undisturbed because the wife will be free to request a further modification of alimony in the future should the law and the parties' circumstances justify one.) Finally, because the trial court failed to make findings of fact to support its refusal to require the husband to pay any portion of the wife's attorney's fees and costs and we are unable to divine from the record why it reached that result, we reverse that portion of the judgment as well, and remand for findings of fact. In all other respects, the final judgment is affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
KAHN, WEBSTER and POLSTON, JJ., CONCUR.